internal_revenue_service significant index no department of the treasury warts resp ‘ntact participants contact person telephone number in reference to op e epia date jun in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date the conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to_ zero as of the end of the plan_year for which this conditional waiver has been granted the company has experienced a substantial business hardship as shown by negative net_worth in its two fiscal years ended date-1998 and by net losses in its three fisca the company has undertaken numerous cost-cutting measures that have resulted in a return to profitability as evidenced by a net profit of nearly dollar_figure for the four-month period ended date this represents an improvement of approximately dollar_figure compared to the four-month period ended date submitted funding deficiencies exist for the plan years ended date and on which a tax is imposed under sec_4971 of the code based on the information years ended december however the pian is underfunded and the financial improvement of accordingly this waiver is subject_to the company is still uncertain the following conditions within days from the date of this letter the company is to contribute to the plan an amount of no less than dollar_figure the contribution required to satisfy the minimum_funding_standard taking into account this waiver for the plan_year ended date and within six months from the date of this letter the company is key district of the service to pay the excise_taxes under sec_4971 of the code for the six plan years ended date through be made to the plan not later than june to have an agreement with the to is l l null and void if these conditions are not satisfied the waiver is retroactively you agreed to these conditions your attention is called to sec_412 of the code which describes the consequences which would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remain unamortized _ this ruling sec_6110 of the code provides that it may not be used or cited by others as precedent is directed only to the taxpayer that requested it ‘ when filing form_5500 for the plan_year ended date the date of this letter should be entered on the schedule b actuarial information actuary for the plan a copy of this letter should also be sent to the enrolled we have sent a copy of this letter to the key district_director in sincerely yours alor p james e holland 3r’ chief actuarial branch enclosure
